Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 21, 2020

The Court of Appeals hereby passes the following order:

A21D0079. WIHLY HARPO-BROWN v. PUBLIC STORAGE et al.

         Wihly Harpo-Brown filed two civil actions in the trial court against Public
Storage and several other defendants, Case Nos. 2019CV320804 and
2019CV325973. Marvette Collier and Davioun Collier filed a separate civil action
in the trial court, Case No. 2019CV324788, apparently setting forth some of the same
facts Harpo-Brown raised in one of his actions. In September 2020, the trial court
entered a final order that, among other things, dismissed all three actions. Harpo-
Brown filed this application for discretionary appeal, seeking to appeal from that
order.
         OCGA § 5-6-34 (a) (1) authorizes direct appeals from “final judgments, that
is to say, where the case is no longer pending in the court below[.]” This Court will
grant an otherwise timely application for discretionary appeal if the lower court’s
order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
discretionary application is hereby GRANTED with respect to trial court Case Nos.
2019CV320804 and 2019CV325973. Harpo-Brown shall have ten days from the date
of this order to file notices of appeal in the trial court in Case Nos. 2019CV320804
and 2019CV325973. If Harpo-Brown has already filed notices of appeal in these
cases from the order at issue here, he need not file a second notice in each case. The
clerk of the trial court is DIRECTED to include a copy of this order in the records of
each case transmitted to the Court of Appeals.
         However, Harpo-Brown was not a party to trial court Case No.
2019CV324788. “It is well settled that only a party to the case can appeal from a
judgment, or one who has sought to become a party as by way of intervention and has
been denied the right to do so.” Ford v. Reddick, 319 Ga. App. 482, 482-483 (1) (735
SE2d 809) (2012) (citations omitted). Accordingly, Harpo-Brown does not have
standing to appeal the dismissal of Case No. 2019CV324788, and this application is
hereby DISMISSED as to that case. See OCGA § 5-6-33 (a) (1); Thaxton v. Norfolk
Southern Corp., 287 Ga. App. 347, 349 (1) (652 SE2d 161) (2007) (only party to the
case below has standing to appeal).

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/21/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.